Title: To James Madison from John Tyler, 7 January 1811
From: Tyler, John
To: Madison, James


Dear Sir;
In Council Chamber Jany 7th. 1811
Your confidential communication has been duly receiv’d and attended to, and all the papers we have I beg leave to send you by Consent of the Cou[n]cil. It is believ’d there is a mistake as to the Name, Logwood being the only person who has made any discoveries on the Subject you mention. Nothing was put on the journals, but the papers put away under the necessary caution. Longcocke’s name is nowhere to be found at present. There shall still be further examination made, and the result will be made known if it shall be such as to be worthy of your Attention.
You will not be able to discover any thing in the papers sent I believe wh. can lead to detection. In the state of Tennessee severy [sic] Culprits have been apprehended for forging the Bank Paper of this City. This has been produced by the vigilance of the Govr: of that State & many other Citizens in consequence of several communications made by me and the cashier of the Bank of Richmond requesting his aid. I am with considerations of high Respect and esteem Yr very obt. Servt.
Jno: Tyler
